Citation Nr: 1145699	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  04-00 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2003 rating decision in which the RO granted service connection and assigned an initial rating of 50 percent for PTSD, effective October 7, 2002 (later changed to November 7, 2002 by an April 2004 rating decision).  In June 2004, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in February 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2005.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In March 2006, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In May 2006, the Board, inter alia, denied the claim for an initial rating in excess of 50 percent for PTSD.  The Veteran appealed the May 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2008, the Court granted the Joint Motion for Remand filed by representatives for both parties, vacating the portion of the Board's decision which denied an initial rating in excess of 50 percent for PTSD, and remanding the claim to the Board for further proceedings consistent with the Joint Motion. 

In September 2009, the Board, inter alia, remanded the claim for a higher initial rating for PTSD to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence and for consideration of a higher rating on an extra-schedular basis.  After completing the requested development, the AMC continued to deny the claim (as reflected in a June 2010 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further consideration.

In October 2010, the Board denied the claim for an initial rating in excess of 50 percent for PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), and remanded the claims for service connection for bilateral hearing loss and for a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), to the RO, via the AMC, for additional development.  The Veteran appealed the October 2010 Board decision to the Court.  In May 2011, the Court granted the Joint Motion for Remand filed by representatives for both parties, vacating the portion of the Board's decision which denied an initial rating in excess of 50 percent for PTSD, and remanding the claim to the Board for further proceedings consistent with the Joint Motion. 

The Board notes that, while the Veteran previously was represented by Disabled American Veterans, in June 2011, the Veteran granted a power-of-attorney in favor of private attorney Robert V. Chisholm with regard to the claim on appeal.  The Veteran's current attorney has submitted written argument on his behalf.  The Board recognizes the change in representation. 

In November 2011, the Veteran's attorney submitted additional medical evidence, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §
20.1304 (2011). 

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required. 

As a final preliminary matter, the Board notes that the claims for service connection for bilateral hearing loss and for a TDIU due to service-connected PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), were remanded to the RO, via the AMC, in October 2010.  However, it does not appear that the RO has issued a SSOC with respect to these claims.  As such, these matters are not properly before the Board, and are thus referred to the RO for appropriate action.  


REMAND

In light of points raised in the May 2011 Joint Motion, and review of the claims file, the Board finds that further RO action on the claim for an initial rating in excess of 50 percent for PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), is warranted. 

In October 2010, the Board remanded the claim for a TDIU based on service-connected PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), for further development, to include an examination to determine the impact of the Veteran's PTSD on his employability and to obtain any additional records of medical treatment.  As noted in the May 2011 Joint Motion, occupational impairment is a factor addressed in the rating criteria used for evaluating PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, development related to the Veteran's claim for a TDIU may be relevant to the claim for a higher rating for PTSD.  Thus, the parties in the Joint Motion concluded that the Board should refrain from adjudicating the claim for a higher rating for PTSD until development related to the Veteran's claim for a TDIU has been accomplished.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (request for TDIU is not a separate "claim" for benefits, but rather part and parcel of the determination of the initial rating for a disability).  As the RO has not yet completed the development requested in the October 2010 Remand related to the claim for a TDIU, Board consideration of the claim for a higher initial rating for PTSD, at this juncture, would be premature.  Hence, remand of the higher rating claim is warranted.

The Board also finds that further development on the claim for a higher initial rating for PTSD is warranted.

In this regard, the Board notes that the Veteran's last VA examination was in September 2005-over 6 years ago.  Moreover, an October 2011 employability evaluation reflects that the Veteran's PTSD has worsened since his last VA examination.  In this regard, in the October 2011 examination report, Dr. Wood noted that the Veteran experiences obsessions and compulsions, which were not noted during the September 2005 VA examination.  Additionally, the Veteran reported several instances of aggressive behavior and violence, including an incident when he threatened his girlfriend with a knife and almost punched someone at a gas station.

In view medical evidence of worsening disability since the Veteran's last examination, the Board finds that the medical evidence currently of record is inadequate, and that a more contemporaneous VA examination, with appropriate clinical findings, is needed to properly evaluate the severity of the Veteran's service-connected PTSD.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  The examiner must clearly comment upon the functional effects of the Veteran's PTSD.

Hence, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in a denial of the claim (as this claim for higher initial rating, emanating from an original claim for service connection, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further VA examination, the RO should obtain and associate with the claims file all outstanding pertinent medical records.

The record reflects that there are outstanding VA medical records which may be pertinent to the claim.  The claims file contains VA medical records from the San Diego, California VA Medical Center (VAMC) (including records from the Chula Vista, California Community Based Outpatient Clinic (CBOC)), dated through January 13, 2005.  During the March 2006 Board hearing, the Veteran testified that he continued to receive VA treatment for his PTSD; hence, more recent records of treatment for the Veteran may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the San Diego VAMC and the Chula Vista CBOC all outstanding pertinent records of mental health evaluation and/or treatment, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The Board also notes that in the October 2011 employability evaluation report, Dr. Wood indicated that he consulted treatment records dated from 2007 to 2011.  However, the claims file does not contain any records of treatment for PTSD for this time period.  Furthermore, Dr. Wood did not indicate if the treatment records he reviewed were from a VA facility or from a private psychologist or psychiatrist, and the Veteran has not submitted a signed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veteran's Affairs) to permit the RO to obtain any such existing private treatment records.  

Hence, to ensure that all due process requirements are met, and the record before the examiner is complete, the RO should, in addition to obtaining outstanding VA records, give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide signed authorizations to enable it to obtain all outstanding private treatment records related to the claim on appeal, particularly, treatment records dated from 2007 to 2011, that Dr. Wood referenced in the report of October 2011 employability evaluation. 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim-to include, for the sake of efficiency, evidence submitted directly to the Board in November 2011 notwithstanding the waiver of initial RO consideration of the evidence.  The RO's adjudication of the claim for higher rating should also include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above), is appropriate, as well as whether the criteria for invoking the procedures for assignment of a higher rating on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), are met.  Finally, in accordance with the points raised by the parties in the Joint Motion, the RO should fully consider all of the Veteran's noted PTSD symptomatology and Global Assessment of Functioning scores when adjudicating the claim for a higher initial rating for PTSD. 

Accordingly, this matter is hereby REMANDED to the RO for the following action:

1.  The RO should obtain from the San Diego VAMC and the Chula Vista CBOC any outstanding, pertinent records of evaluation and/or treatment of for the Veteran's PTSD, since January 13, 2005.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should specifically request that the Veteran provide signed authorizations to enable it to obtain all outstanding private treatment records related to the claim on appeal, particularly, treatment records dated from 2007 to 2011, that Dr. Wood referenced in the report of October 2011 employability evaluation. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the examining psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; delusions and/or hallucinations; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means. 

The examiner should fully describe the functional effects of the Veteran's service-connected PTSD.

Based on review of the Veteran's documented medical history and assertions, the examiner should also indicate whether, at any time since the November 7, 2002 effective date of the award of service connection, the Veteran's service-connected psychiatric disability has changed in severity; and if so, the approximate date of any such change(s), and the extent of severity of the disability at each stage.  

The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report. 

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for a higher initial rating for PTSD in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority, to include the provisions of 38 C.F.R. § 3.321(b), as appropriate.  The RO's adjudication of the claim for higher rating should also include consideration of whether "staged" rating of the Veteran's disability, pursuant to Fenderson (cited above) is appropriate.  

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The RO is advised that it should not return the claims file to the Board until after all development related to the claim for a TDIU due to service-connected PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), has been accomplished.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



